DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
A Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of determination of a face, the color of a face, and matching of the facial color to a matrix linked to product based on associated colors of said products, classified in G06T7/90 and G06K9/00234.
II. Claim 13, drawn to the determination of product colors by measurement of said colors in a testing/inspection phase, classified in G01J3/46.

The inventions are independent or distinct, each from the other because:
Inventions of claim 6 (belonging to invention I including claims 1-12) and 13 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention of claims 1-12 including claim 6 having the combination are drawn to a method of recognizing a face, determining a facial color, and then matching to a matrix of colors that are associated with cosmetic products.  The subcombination has separate utility such as defining colors of cosmetics and products and arranging said colors in a matrix based on the relationship between detected colors and the associated cosmetic/product.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claim drawn to the specific details of generating the color matrix of products includes details of preparing the product for color measurement, performing said color measurement, and associating said color measurement with the product/cosmetic in a matrix format. These details would require further search and consideration in a field of color measurement and product inspection.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kari Footland (Reg 55187) on 03/26/2021 an election was made without traverse to prosecute the invention of Invention I, claims 1-12 as originally presented, which are now claims 1, 4-8, 10-12, and 14-18 as a result of the Examiner’s Amendment included with this office action.  Claim 13 has been withdrawn and cancelled from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland (Reg 55187) on 03/22/2021 and concluding on 03/26/2021.

The claims of the application have been amended as follows: 


A [[M]]method for selecting a cosmetic product intended for a person, the method comprising 
[[-]] acquiring a face of the person, the acquiring the image of the person comprising capturing the image of the person by capturing a complete view of a face of the person in the controlled lighting environment that is controlled by 
a standardized light source configured to provide a uniform lighting environment around the person who is the subject of image acquisition, said standardized light source being positioned wholly or partly facing the person,
an image capture device comprising a lens, placed at a distance of between 20 cm and 50 cm from the face of the person, and
an image calibration device that is a test pattern captured in another image in the controlled lighting environment and at a same distance from the lens as the face of the person;
[[-]] processing said image by a standardized system in order to determine a skin tone of said person, the processing the image comprising analyzing colorimetric parameters Li and hi by digital processing each of some or all of pixels of the face, and using the average of each of the colorimetric parameters Li and hi to determine the absolute value of the color of said face designated by values Lm and hm, the analyzing the colorimetric parameters Li and hi comprising 
obtaining a distribution diagram DL of the pixels of the image along the L axis between 0 and 100 and a distribution diagram Dh of the pixels of the image along the h axis between -15° and 105°;
[[-]] correlating said absolute value of the skin tone of said person with a usage color map established for each of a plurality of cosmetic products of a database by measuring [[the]]a color of each cosmetic product under [[its]] conditions of use, to determine 
[[-]] extracting one or more of the cosmetic products having a color measurement that is part of the personalized color matrix; and
[[-]] using an information medium selected among a paper document and a digital interface, presenting one or more products comprised in the personalized color matrix. 

2. (cancelled) 

3. (cancelled)

4.	(currently amended) The method of selecting 1, wherein 
[[-]] 
[[-]] the lens[[,]] is placed the face of the person[['s]] 
[[-]] 

5.	(currently amended) The method of selecting configured to control, during image capture,  of the person from the image capture device. 

6.	(currently amended) The method of selecting 
[[-]] spreading 
[[-]] drying 
[[-]] measuring f and hf of each dried resulting film lighting conditions used in the the image of the person, and 
wherein the  of the person with the usage color map comprises 
[[-]] positioning m and hm of the absolute value of the  of the person within [[the]]a color space of the usage color map defined by [[the]]a set of Lf/hf pairs measured for each cosmetic product[[;]],
f/hf pairs for which the L absolute difference between Lm and each Lf is equal to ±10, h absolute difference between hm and each hf is between 0° and 90°, and
[[-]] determining  of the person that is within the color space in the L and h coordinates resulting from the selecting 

7.	(currently amended) The method of selecting correlating further comprises:
[[-]] a personal preference criteria of the person, among a group consisting of: 
[[o]] a desired makeup effect, 
[[o]] more or less coverage, 
[[o]] a dewy or matte effect, 
[[o]] a natural or layered effect, 
[[o]] a choice of facial area not to be taken into account in the measurement of facial colorimetric data, and 
[[o]] a color rendering[[;]], and[[/or]]
one or more of the distribution diagrams DL and Dh of dispersion in [[the]] variations of L and h of the different pixels

8. (currently amended) A method for determining an absolute value of [[the]]a skin tone of a person, the method comprising 
[[-]] by capturing a complete view of [[the]]a face of the person[['s]] ; 
[[-]] i and hi, by 
digital processing, [[of]] each of some or all of [[the]] pixels of the face, and using the average of each of the colorimetric parameters Li and hi to determine the absolute value of the color of said face designated by values Lm and hm, and
obtaining a distribution diagram DL of the pixels of the image along the L axis between 0 and 100 and a distribution diagram Dh of the pixels of the image along the h axis between -15° and 105°,
wherein the capturing the image of the person is performed using: 
a standardized light source configured to provide a uniform lighting environment around the person who is the subject of image acquisition, said standardized light source being positioned wholly or partly facing the person,
an image capture device comprising a lens, placed at a distance of between 20 cm and 50 cm from the face of the person, and 
an image calibration device that is a test pattern captured in another image in the controlled lighting environment and at a same distance from the lens as the face of the person.

9. (cancelled)

10. (currently amended) The method according to claim [[9]]8, wherein
[[-]] 
[[-]] the lens[[,]] is placed  face of the person[['s]] 
[[-]] 

11. (currently amended) An [[I]]image processing method, the method comprising:
[[-]] a skin tone of the person;[[,]]
[[-]] a color of the plurality of cosmetic products under conditions of use and under standardized lighting conditions in order to obtain a usage color map; 
[[-]]  of the person with the usage color map in order to determine a personalized color matrix by
positioning values Lm and hm of the absolute value of the skin tone of the person within a color space of the usage color map defined by a set of Lf/hf pairs,
selecting the Lf/hf pairs for which a L absolute difference between Lm and each Lf is equal to ±10, and an h absolute difference between hm and each hf is between 0° and 90°, and 
determining the personalized color matrix corresponding to the color space in the L and h coordinates resulting from the selecting.

12. (currently amended) The [[M]]method according to claim 11, wherein 
[[-]] 
[[-]] L absolute difference between Lm and each Lf is equal to 


13.	(cancelled)

14. (new) The method of selecting according to claim 6, wherein the L absolute difference between Lm and each Lf is equal to ±5.

15. (new) The method of selecting according to claim 6, wherein the h absolute difference between hm and each hf is between 0° and 50°.

16. (new) The method of selecting according to claim 15, wherein the h absolute difference between hm and each hf is between 0° and 20°.

17. (new) The method of selecting according to claim 10, wherein the h absolute difference between hm and each hf is between 0° and 50°.

h absolute difference between hm and each hf is between 0° and 20°.

Allowable Subject Matter
Claims 1, 4-8, 10-12, and 14-18 are allowed (renumbered 1-14 for issue).
The following is a statement of reasons for allowance:
The closest prior art of Harville et al (US 2007/0058858) has disclosed the following with respect to the originally filed and presented claims 1 and 8. 

With respect to Claim 1: Method for selecting a cosmetic product intended for a person, comprising the steps of: [Harville (Fig 1 and para 0021-0024) has disclosed a method of selecting cosmetic product based on a user’s skin color as determined by image analysis.]
5acquiring (100) an image of a person [Harville, para 0021 and 0027.] in a controlled lighting environment [Harville, para 0027 – controlled lighting conditions], and measuring and recording the colorimetric coordinates of part or all of the face of that person; [Harville, para 0027-0029 and 0034-0035 - the color of the skin is determined in the designated color space.]
- processing said image by standardized means in order to determine (200) an absolute value of the skin tone of said person; [Values of the color spaces are non-negative hence are implicitly the absolute values. Furthermore, the values of the skin color as determined by Harville are a mean color value (para 0035).]
- correlating said absolute value of the skin tone of said person with a usage color map established [Harville, the comparison of colors of the person with those of the bins of the range separated color map (para 0040), wherein said color map is at least a matrix of range values corresponding to ranges of color values.] for each of a plurality of cosmetic products of a database by measuring the color of each cosmetic product under its conditions of use, to determine (300) a personalized color matrix (MTP); [The spectrum of colors is divided into ranges “bins” (para 0038) to form a dataset that is a plurality of divided color ranges, hence a matrix “dataset” that is a plurality of bins. Said bins corresponding to a range of colors, said colors corresponding to complexion colors and products recommended for such colors (para 0038-0040).]
- extracting (410), from said database, the cosmetic product(s) whose color 15measurement is part of the personalized color matrix; [Harville, para 0043-0044 – product recommendations extracted corresponding to the bin color and user color skin measurement.]
- using an information medium selected among a paper document and a digital interface, presenting (420) to the person the product(s) comprised in the personalized color matrix.  [Harville, para 0046 and 0097 – the reception of at least messages of corresponding product to a computer device having a display.]

With respect to Claim 8: A method for determining an absolute value of the skin tone of a person, characterized in that it comprises the following steps: [Harville (Fig 1 and para 0021-0024) has disclosed a method of selecting cosmetic product based on a user’s skin color as determined by image analysis.] 
- a step of capturing (100) an image of the person [Harville, para 0021 and 0027.], said capture comprising a 30complete view [Harville – Fig 5] of the person's face in a controlled lighting environment and, [Harville, para 0027 – controlled lighting conditions]
[Harville, para 0027-0029 and 0034-0035 - the color of the skin is determined in the designated color space.] Li and hi, by means of digital processing [Harville – para 0097-0099.], of each of some or all of the pixels of the face, and using the15 average of each of the Li and hi to determine the absolute value of the color of said face designated by Lm and hm.  [Harville, para 0027-0029 and 0034-0035 - the color of the skin is determined in the designated color space, and is a mean color value (para 0035). Harville further discloses performing the colorimetric measurements and calculations in other known calculation spaces such as HSV (para 0043). HSV corresponds to Hue Saturation and Value wherein said value is also referred to in the art as lightness or intensity hence HSI or HSL. Thus HSV correspondingly comprises values Li and hi as presently claimed. Mean color values of the HSV space (para 0043 and 0035) correspond to the presently claimed Lm and hm values.]

The currently presented limitations of independent claims 1, 8, and 11 have further required details of the setup of the camera lens with respect to the face to be captured, the range of hue values “h” utilized, the range of lightness values “L” utilized, and the use and setup of a color calibration pattern in the same image used to capture the facial image. These details in conjunction with the color determination and matching to the products of the color matrix have not been disclosed by the closest known prior art of Harville et al discussed above, the known prior art cited below (see below cited prior art including a brief description of each listed reference), or reasonable combinations thereof. For at least the above reasoning claims 1, 4-8, 10-12, and 14-18 are in condition for allowance over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aghassian et al (US 2006/0178904) has disclosed capturing an image of a person’s face to determine colorimetric values thereof (para 0073, 0080), based on at least hue and clarity of the person a person’s skin is classified to a particular zone of color classes (para 0121), and the assignment of products based on the user’s skin color, the color classes, and recommended colors and the cosmetics associated therewith (para 0118-0124).
Aoki (US 2013/0271484) has disclosed an image processing method of capturing a facial image and determining regional and average colorimetric values of the captured facial image (para 0045-0046, 0058 – average color of whole face).
Cummins et al (US 2014/0323873) has disclosed a method of capturing user facial image data and performing a simulation of skin image data alterations based on selected skincare product or cosmetic treatment. 
Gomez (US 2008/0281728) has disclosed a method of analyzing cosmetic product color data and then identifying and/or associating colors with cosmetic products in a database.
Harville et al (US 2007/0058858) is related to the Bhatti reference, and disclosed the adjustment of the measured skin color of the detected face based on ambient or controlled lighting conditions. Skin color output is a mean color of said skin (para 0035 and 0073). Cosmetic product recommendations based on the skin color of the subject (para 0038). Skin color values can be determined and output in difference color spaces such as HSV (para 0042). Comparison of a user’s skin color estimate to those of the database classification colors (para 0080) based on a comparison distance. Once classification class is determined then the class in conjunction with personal information (para 0083 – personal color matrix that is at least the user’s color information and personal information of said user) are utilized to match the user to a database of products (para 0084).
Sumiya et al (US 2019/0197736) has disclosed a method of determining color information from an image of a user, selection of a product based on said determine color, and the storage of product in association with color in a table (Fig 4, para 0040).
Xiong et al (US 2009/0263013) has disclosed a method of skin tone detection in image data, wherein the input Hue and Lightness values (H and l of the present claims) are limited to a range of values in the H and I space. Xiong has not further disclosed a particular set of values for said ranges of H and l.
Higaki (US 2006/0126941) para 0162 HLS threshold setting unit sets a range of H and l values to identify the skin color in the image data para 0164. 0173-0175. Higaki does not further specify a particular range of values of H and l, but instead discloses a method of adaptively determining a set of ranges for the particular set of image data being analyzed.
Free (US 2011/0317917) has disclosed an image processing method of detecting a facial region in an image by first limiting the regions of the image data to those corresponding to ranges of HSL values (para 0044-0046). The range including those of HSL values corresponding to the color orange.
Arai et al (US 2016/0156840) has disclosed a facial image processing device, wherein the image data is automatically captured when the facial subject is within an optimal focal distance from the imaging device. The optical focal distance is calculated based on the ratio of the facial subject, and a user guide is displayed to enhance image capture (abstract, Fig 2B, Fig 5-6, para 0109, 0113, 0123, and 0125-0133). Furthermore, the image capture and processing device have been disclosed as having an application in the field of cosmetics and beauty (para 0171). Arai does not further disclose a particular distance or range thereof.
Farooq et al (US 2019/0104980) has disclosed a skin surface image processing method, wherein an optimal position including a range and orientation of the imaging device relative to 
Gilbert (US 2012/0172685) has disclosed a skin image capturing method and associated device for capturing image data of the skin and determining parameters from said skin image data. The device including (Fig 6-8) a housing having a focal distance (height H in Fig 9) and hence a preset capture range for the skin image capture (para 0152 and 0153-0154). . A suggested field of use for the disclosed device and method of Gilbert is cosmetics and cosmetic products (para 0003, 0026, and 0029). Gilbert does not further disclose a particular distance or range thereof. 
Yu et al (“Chip-Based Adaptive Skin Color Detection Using Trajectory Constraints On Hue”) has disclosed a skin color based image region segmentation processed based on thresholding ranges of Hue and Saturation values known to correspond to those of a skin color gamut.
Pujol et al (“Face Detection Based on Skin Color Segmentation Using Fuzzy Entropy”) has disclosed a method of skin color based image region segmentation. The method comprising steps of segmenting the image data based at least on Hue values of the HSV color space.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




		/KIM Y VU/                             Supervisory Patent Examiner, Art Unit 2666